Title: To Alexander Hamilton from James Wadsworth, 27 April 1799
From: Wadsworth, James
To: Hamilton, Alexander


          
            Dear Sir
            Albany April 27th 1799—
          
          Permit me to remind you of a request which I made a few days since in behalf of my Friends Coll. Williamson & Mr. Morris—You then desired me to commit to writing the wishes of those Gentlemen—Coll. Williamson will have the honor of waiting on you, on your return from Phila., and of stating his wishes respecting an appointment in the Army.
          I will avail myself, Sir, of this opportunity to express those sentiments of respect, which I have long since entertained for your Character—I hope you will not suspect me of approaching you with this declaration from interested views—I solicit no place, I have no favors to ask for myself—My     views are entirely confined, at least for several years, to an establishment in the Western Country—
          The friendship & confidence of a few Gentlemen who now conduct the Government of the U. States I am ambitious to merit—Their confidence I do not ask till I have given unequivocal proofs of my loyalty to that system of Government which it has been the labor of their lives to build up & support—
          Accident has placed me in situations where I have witnessed, proudly witnessed, the homage which Foreigners pay to your virtues & talents, and when party spirit, and what is more odious, petty jealousies do not spring up & asperously endeavour to obscure a Character which will live as long patriotism & talents are beloved & respected—I am, My dear Sir, with sincere Respect your  obe Sert
          
            James Wadsworth
          
        